Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority (FP 2-26)
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments

The following is a final office action in response to applicant’s amendment filed on 01/27/2022 for response of the office action mailed on 10/27/2021. The claims 1, 4-8 and 14-16 have been amended.  The claim 2 has been cancelled. No new claim has been added. Therefore, claims 1 and 3-16 are pending and addressed below.
Response to Arguments
The applicants’ arguments, filed on 01/27/2022, have been considered but are moot. The herein cited features(s) are newly added to previously rejected claims, and the applicant’s arguments are drawn to the newly added features, which have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot. The reference of Chai et al. (US 20160309396) was not used anymore.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 13, 14, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) and in view of Wu et al. (US 20180343605, US-provisional-application US 62511850, cited for priority date, henceforth “Wu”).
Examiner’s note: in what follows, references are drawn to Kim unless otherwise mentioned.
Regarding claim 1, Kim teaches a method of transmitting a beam discovery signal by a user equipment (UE) in a wireless communication system (FIG. 9 is a flowchart illustrating discovery signal selection and transmission according to D2DSS transmission (D2D Synchronization Signal). FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection. FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS.), the method comprising: 
selecting, by a first UE obtaining sidelink synchronization, a beam discovery resource from a beam discovery resource pool (FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information. At step 903, the UE determines whether the eNB has configured the D2DSS resource. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. FIG. 11 is a diagram illustrating a method of transmitting a D2D synchronization signal. The reference number 1101 denotes a D2D synchronization signal which always includes D2DSS (D2D Synchronization Signal) identical with PSSS/SSSS (Primary Sidelink Synchronization Signal/Secondary Sidelink Synchronization Signal and it may be transmitted along with PD2DSCH (Physical D2D Synchronization Channel) identical with PSBCH (Physical Sidelink Broadcast Channel), see [0191]-[0202]. FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection.); and 
transmitting the beam discovery signal on the selected beam discovery resource (FIG. 9 at step 906, the UE transmits discovery signal using the selected discovery resources, see [0182].),
wherein the selected beam discovery resource is different from a beam discovery resource selected by a second UE (FIG. 1 is a diagram illustrating a D2D communication situation in a cellular system with 2 UEs. FIG. 2 is a diagram illustrating an inter-eNB D2D communication situation with multiple UEs. FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. FIG. 3, the whole resource pool multiplexes the PRBs and subframes having predetermined sizes on the frequency and time axes., see [0151]. So, the selected beam discovery resource of a first  UE is different from a beam discovery resource selected by a second UE.),
wherein, (The missing/crossed out limitations will be discussed in view of Wu.),
 wherein to select the beam discovery resource, the first UE selects one beam discovery resource from among a plurality of beam discovery resources (FIG. 3 shows whole discovery signal resource pool. FIG. 9 at step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. This technique is used to select the beam discovery resource, the first UE selects one beam discovery resource from among a plurality of beam discovery resources.), and 
wherein the directions for the beam discovery signal transmission are(FIG. 57 shown 16 directions as combinations of horizontal and vertical directions. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) based on the first UE and the second UE belonging to different zones, (i) directions for the beam discovery signal transmission and (ii) an order of the directions for the beam discovery signal transmission are different between the first UE and the second UE, (2) the directions for the beam discovery signal transmission are allocated to the plurality of beam discovery resources differently for each zone.
 However, Wu discloses the missing/crossed limitations comprising: (1) based on the first UE and the second UE belonging to different zones, (i) directions for the beam discovery signal transmission and (ii) an order of the directions for the beam discovery signal transmission are different between the first UE and the second UE (FIG. 1 illustrates a wireless communications system that supports techniques for directional discovery in a millimeter wave communications system. The wireless communications system 100 includes two coverage areas 110, base station, many UEs etc., see [0062]-[0071]. So, first UE and the second UE may in different coverage area or zone as shown in FIG. 1. A sweep pattern may define the beam directions, the beam widths, the beam ranges, and the order with which the beam directions are probed. The beam discovery procedure may include operations for entities that act as transmitting devices and entities that act as receiving devices. A transmitting device may transmit discovery signals in the plurality of beam directions using directional beams. Receiving entities may simultaneously listen using directional beamforming in a plurality of beam directions for the discovery signals, see [0072]. FIG. 7 illustrates an example of a discovery slot that supports techniques for directional discovery in a millimeter wave communications system. The discovery slot 700 illustrates a transmitting UE sweep pattern 705 and a receiving UE sweep pattern 710 that are coordinated to ensure that the receiving UE 720 discovers the transmitting UE 715. The discovery slot 700 includes a plurality of sub-intervals 725. Each sub-interval 725 includes a plurality of discovery signals 730 in a particular direction based on the sweep pattern. The discovery signals may represent directional beams for transmission or reception. The sweep patterns 705, 710 are configured for blind discovery where neither UE knows the other sweep pattern. The sweep patterns 705, 710 may be examples of the sweep patterns 500, 600 as described with reference to FIGS. 5 and 6…. The sweep patterns 705, 710 both include four unique beam directions. In other examples, the sweep patterns 705, 710 may include any number of beam directions (e.g., one, two, three, four, five, six, seven, eight, nine, ten, eleven, twelve, etc.). The number of sub-intervals 725 in the discovery slot 700 may be based on the number of beam directions in the sweep pattern. For example, the number of sub-intervals 725 may be equal to the number of unique beam directions. The number of discovery signals 730 in each sub-interval 725 may be based on the number of unique beam directions in the sweep pattern. For example, the number of discovery signals 730 may be equal to the number of unique beam directions, see [0115]-[0121]. So, the UE 715 and the UE 720 shows directions for the beam discovery signal transmission and an order of the directions for the beam discovery signal transmission, which are different. The UE 715 and the UE 720 may be in different coverage area or zone as shown in FIG. 1.), (2) the directions for the beam discovery signal transmission are allocated to the plurality of beam discovery resources differently for each zone (FIG. 10 illustrates an example of a discovery frame that supports techniques for directional discovery in a millimeter wave communications system. FIG. 7 illustrates an example of a discovery slot that supports techniques for directional discovery in a millimeter wave communications system. FIG. 8 illustrates an example of a discovery slot that supports techniques for directional discovery in a millimeter wave communications system. So, the directions for the beam discovery signal transmission are allocated to the plurality of beam discovery resources differently for each zone.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 14, Kim teaches a method of receiving a beam discovery signal by a user equipment (UE) in a wireless communication system (FIG. 9 is a flowchart illustrating discovery signal selection and transmission according to D2DSS transmission (D2D Synchronization Signal). FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection. FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS.), the method comprising: 
selecting, by a first UE obtaining sidelink synchronization, a beam discovery resource from a beam discovery resource pool (FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information. At step 903, the UE determines whether the eNB has configured the D2DSS resource. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. FIG. 11 is a diagram illustrating a method of transmitting a D2D synchronization signal. The reference number 1101 denotes a D2D synchronization signal which always includes D2DSS (D2D Synchronization Signal) identical with PSSS/SSSS (Primary Sidelink Synchronization Signal/Secondary Sidelink Synchronization Signal and it may be transmitted along with PD2DSCH (Physical D2D Synchronization Channel) identical with PSBCH (Physical Sidelink Broadcast Channel), see [0191]-[0202]. FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection.); and 
receiving the beam discovery signal on the selected beam discovery resource (FIG. 9 at step 906, the UE transmits discovery signal using the selected discovery resources, see [0182]. This technique is used for receiving the beam discovery signal on the selected beam discovery resource.),
wherein the selected beam discovery resource is different from a beam discovery resource selected by a second UE (FIG. 1 is a diagram illustrating a D2D communication situation in a cellular system with 2 UEs. FIG. 2 is a diagram illustrating an inter-eNB D2D communication situation with multiple UEs. FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. FIG. 3, the whole resource pool multiplexes the PRBs and subframes having predetermined sizes on the frequency and time axes., see [0151]. So, the selected beam discovery resource of a UE is different from a beam discovery resource selected by a second UE.),
wherein, (The missing/crossed out limitations will be discussed in view of Wu.),
 wherein to select the beam discovery resource, the first UE selects one beam discovery resource from among a plurality of beam discovery resources (FIG. 3 shows whole discovery signal resource pool. FIG. 9 at step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. This technique is used to select the beam discovery resource, the first UE selects one beam discovery resource from among a plurality of beam discovery resources.), and 
wherein the directions for the beam discovery signal transmission are(FIG. 57 shown 16 directions as combinations of horizontal and vertical directions. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) based on the first UE and the second UE belonging to different zones, (i) directions for the beam discovery signal transmission and (ii) an order of the directions for the beam discovery signal transmission are different between the first UE and the second UE, (2) the directions for the beam discovery signal transmission are allocated to the plurality of beam discovery resources differently for each zone.
 However, Wu discloses the missing/crossed limitations comprising: (1) based on the first UE and the second UE belonging to different zones, (i) directions for the beam discovery signal transmission and (ii) an order of the directions for the beam discovery signal transmission are different between the first UE and the second UE (FIG. 1 illustrates a wireless communications system that supports techniques for directional discovery in a millimeter wave communications system. The wireless communications system 100 includes two coverage areas 110, base station, many UEs etc., see [0062]-[0071]. So, first UE and the second UE may in different coverage area or zone as shown in FIG. 1. A sweep pattern may define the beam directions, the beam widths, the beam ranges, and the order with which the beam directions are probed. The beam discovery procedure may include operations for entities that act as transmitting devices and entities that act as receiving devices. A transmitting device may transmit discovery signals in the plurality of beam directions using directional beams. Receiving entities may simultaneously listen using directional beamforming in a plurality of beam directions for the discovery signals, see [0072]. FIG. 7 illustrates an example of a discovery slot that supports techniques for directional discovery in a millimeter wave communications system. The discovery slot 700 illustrates a transmitting UE sweep pattern 705 and a receiving UE sweep pattern 710 that are coordinated to ensure that the receiving UE 720 discovers the transmitting UE 715. The discovery slot 700 includes a plurality of sub-intervals 725. Each sub-interval 725 includes a plurality of discovery signals 730 in a particular direction based on the sweep pattern. The discovery signals may represent directional beams for transmission or reception. The sweep patterns 705, 710 are configured for blind discovery where neither UE knows the other sweep pattern. The sweep patterns 705, 710 may be examples of the sweep patterns 500, 600 as described with reference to FIGS. 5 and 6…. The sweep patterns 705, 710 both include four unique beam directions. In other examples, the sweep patterns 705, 710 may include any number of beam directions (e.g., one, two, three, four, five, six, seven, eight, nine, ten, eleven, twelve, etc.). The number of sub-intervals 725 in the discovery slot 700 may be based on the number of beam directions in the sweep pattern. For example, the number of sub-intervals 725 may be equal to the number of unique beam directions. The number of discovery signals 730 in each sub-interval 725 may be based on the number of unique beam directions in the sweep pattern. For example, the number of discovery signals 730 may be equal to the number of unique beam directions, see [0115]-[0121]. So, the UE 715 and the UE 720 shows directions for the beam discovery signal transmission and an order of the directions for the beam discovery signal transmission, which are different. The UE 715 and the UE 720 may be in different coverage area or zone as shown in FIG. 1.), (2) the directions for the beam discovery signal transmission are allocated to the plurality of beam discovery resources differently for each zone (FIG. 10 illustrates an example of a discovery frame that supports techniques for directional discovery in a millimeter wave communications system. FIG. 7 illustrates an example of a discovery slot that supports techniques for directional discovery in a millimeter wave communications system. FIG. 8 illustrates an example of a discovery slot that supports techniques for directional discovery in a millimeter wave communications system. So, the directions for the beam discovery signal transmission are allocated to the plurality of beam discovery resources differently for each zone.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 15, Kim teaches a first user equipment (UE) device for transmitting a beam discovery signal in a wireless communication system (FIG. 1 is a diagram illustrating D2D communication in a cellular system. The eNB 101 serves the UEs 103 and 104 located in its cell 102, see [0101]-[0102]. FIG. 2 shows the inter-eNB D2D discovery operation, see [0111]-[0116]. FIG. 9 is a flowchart illustrating discovery signal selection and transmission according to D2DSS transmission (D2D Synchronization Signal).), the first UE device comprising:
a transceiver (FIG. 18 item 1810); and 
a processor configured to control the transceiver (FIG. 18 items 1810 and 1820), wherein the processor is configured to: 
obtain sidelink synchronization to select a beam discovery resource from a beam discovery resource poo(FIG. 11 is a diagram illustrating a method of transmitting a D2D synchronization signal. The reference number 1101 denotes a D2D synchronization signal which always includes D2DSS (D2D Synchronization Signal) identical with PSSS/SSSS (Primary Sidelink Synchronization Signal/Secondary Sidelink Synchronization Signal and it may be transmitted along with PD2DSCH (Physical D2D Synchronization Channel) identical with PSBCH (Physical Sidelink Broadcast Channel), see [0191]-[0202]. This technique is used to obtain a sidelink synchronization signal. FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information. At step 903, the UE determines whether the eNB has configured the D2DSS resource (D2D Synchronization Signal). At step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection.  ); and 
transmit the beam discovery signal on the selected beam discovery resource (FIG. 9 at step 906, the UE transmits discovery signal using the selected discovery resources, see [0182].), and 
wherein the selected beam discovery resource is different from a beam discovery resource selected by a second UE (FIG. 1 is a diagram illustrating a D2D communication situation in a cellular system with 2 UEs. FIG. 2 is a diagram illustrating an inter-eNB D2D communication situation with multiple UEs. FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. FIG. 3, the whole resource pool multiplexes the PRBs and subframes having predetermined sizes on the frequency and time axes., see [0151]. So, the selected beam discovery resource of a first  UE is different from a beam discovery resource selected by a second UE.),
wherein, (The missing/crossed out limitations will be discussed in view of Wu.),
 wherein to select the beam discovery resource, the first UE selects one beam discovery resource from among a plurality of beam discovery resources (FIG. 3 shows whole discovery signal resource pool. FIG. 9 at step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. This technique is used to select the beam discovery resource, the first UE selects one beam discovery resource from among a plurality of beam discovery resources.), and 
wherein the directions for the beam discovery signal transmission are(FIG. 57 shown 16 directions as combinations of horizontal and vertical directions. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) based on the first UE and the second UE belonging to different zones, (i) directions for the beam discovery signal transmission and (ii) an order of the directions for the beam discovery signal transmission are different between the first UE and the second UE, (2) the directions for the beam discovery signal transmission are allocated to the plurality of beam discovery resources differently for each zone.
 However, Wu discloses the missing/crossed limitations comprising: (1) based on the first UE and the second UE belonging to different zones, (i) directions for the beam discovery signal transmission and (ii) an order of the directions for the beam discovery signal transmission are different between the first UE and the second UE (FIG. 1 illustrates a wireless communications system that supports techniques for directional discovery in a millimeter wave communications system. The wireless communications system 100 includes two coverage areas 110, base station, many UEs etc., see [0062]-[0071]. So, first UE and the second UE may in different coverage area or zone as shown in FIG. 1. A sweep pattern may define the beam directions, the beam widths, the beam ranges, and the order with which the beam directions are probed. The beam discovery procedure may include operations for entities that act as transmitting devices and entities that act as receiving devices. A transmitting device may transmit discovery signals in the plurality of beam directions using directional beams. Receiving entities may simultaneously listen using directional beamforming in a plurality of beam directions for the discovery signals, see [0072]. FIG. 7 illustrates an example of a discovery slot that supports techniques for directional discovery in a millimeter wave communications system. The discovery slot 700 illustrates a transmitting UE sweep pattern 705 and a receiving UE sweep pattern 710 that are coordinated to ensure that the receiving UE 720 discovers the transmitting UE 715. The discovery slot 700 includes a plurality of sub-intervals 725. Each sub-interval 725 includes a plurality of discovery signals 730 in a particular direction based on the sweep pattern. The discovery signals may represent directional beams for transmission or reception. The sweep patterns 705, 710 are configured for blind discovery where neither UE knows the other sweep pattern. The sweep patterns 705, 710 may be examples of the sweep patterns 500, 600 as described with reference to FIGS. 5 and 6…. The sweep patterns 705, 710 both include four unique beam directions. In other examples, the sweep patterns 705, 710 may include any number of beam directions (e.g., one, two, three, four, five, six, seven, eight, nine, ten, eleven, twelve, etc.). The number of sub-intervals 725 in the discovery slot 700 may be based on the number of beam directions in the sweep pattern. For example, the number of sub-intervals 725 may be equal to the number of unique beam directions. The number of discovery signals 730 in each sub-interval 725 may be based on the number of unique beam directions in the sweep pattern. For example, the number of discovery signals 730 may be equal to the number of unique beam directions, see [0115]-[0121]. So, the UE 715 and the UE 720 shows directions for the beam discovery signal transmission and an order of the directions for the beam discovery signal transmission, which are different. The UE 715 and the UE 720 may be in different coverage area or zone as shown in FIG. 1.), (2) the directions for the beam discovery signal transmission are allocated to the plurality of beam discovery resources differently for each zone (FIG. 10 illustrates an example of a discovery frame that supports techniques for directional discovery in a millimeter wave communications system. FIG. 7 illustrates an example of a discovery slot that supports techniques for directional discovery in a millimeter wave communications system. FIG. 8 illustrates an example of a discovery slot that supports techniques for directional discovery in a millimeter wave communications system. So, the directions for the beam discovery signal transmission are allocated to the plurality of beam discovery resources differently for each zone.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 3, Kim and Wu teach all the claim limitations of claim 1 above; and Kim further teaches wherein to select the beam discovery resource, the first UE receives signaling specifying the beam discovery resource from a base station (FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information from a eNB. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. If discovery signal resource pool information is received from the eNB, the discovery signal transmission controller 1821 (FIG. 18 UE) may select resource for transmitting the discovery signal based on the discovery resource pool information, see [0270].).
Regarding claim 4, Kim and Wu teach all the claim limitations of claim 1 above; and Kim further teaches wherein the beam discovery signal is transmitted (FIG. 9 at step 906, the UE transmits discovery signal using the selected discovery resources, see [0182]. FIG. 57 is a diagram illustrating beam grouping and beam selection. It shows 16 directions as combinations of horizontal and vertical directions, see [0793]. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the beam discovery signal is transmitted in directions according to the beam discovery resource in order of the directions. However, Wu discloses the missing/crossed limitations comprising: (1) the beam discovery signal is transmitted in directions according to the beam discovery resource in order of the directions (FIG. 4 illustrates a beam discovery resource structure 400 that supports techniques for directional discovery in a millimeter wave communications system. The beam discovery resource structure 400 is used as part of a beam discovery procedure to identify and/or align directional beams 315. When trying to discover other entities using directional beams 315, a UE 305 is capable of probing in a limited directions at once. Thus, the probing or discovery signal may be repeated multiple times to cover the possible areas where other UEs 305 may be located (e.g., a 360-degree scan), see [0096]-[0097].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 5, Kim and Wu teach all the claim limitations of claim 1 above; and Kim further teaches wherein the beam discovery resource includes a plurality of consecutive beam resources, wherein the plurality of beam resources in the beam discovery resource do not overlap with each other in a time domain, and  (FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  wherein the beam discovery resource includes a plurality of consecutive beam resources, wherein the plurality of beam resources do not overlap with each other in a time domain, and wherein a beam transmission direction is allocated to each of the plurality of beam resources. However, Wu discloses the missing/crossed limitations comprising: (1)  wherein the beam discovery resource includes a plurality of consecutive beam resources, wherein the plurality of beam resources do not overlap with each other in a time domain, and wherein a beam transmission direction is allocated to each of the plurality of beam resources (FIG. 4 illustrates a beam discovery resource structure that supports techniques for directional discovery in a millimeter wave communications system. The beam discovery resource structure 400 is used as part of a beam discovery procedure to identify and/or align directional beams 315. When trying to discover other entities using directional beams 315, a UE 305 is capable of probing in a limited directions at once. Thus, the probing or discovery signal may be repeated multiple times to cover the possible areas where other UEs 305 may be located (e.g., a 360-degree scan). FIG. 4,  a discovery frame 405 may be a set of communication resources (both frequency resources and time resources) that are used for proximity discovery using directional beams 315. A discovery frame 405 may include one or more discovery slots 410. A discovery slot 410 is a set of communication resources (frequency resources and time resources) used to finish a round of beam sweeping in a beam discovery procedure, see [0096]-[0100]. FIG. 10 illustrates a discovery frame supports techniques for directional discovery in a millimeter wave communications system. FIG. 12 illustrates a communication scheme 1200 that supports techniques for directional discovery in a millimeter wave communications system, see [0157]-[0165], provisional application see [0155]-[0163].  .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 6, Kim and Wu teach all the claim limitations of claim 5 above; and Kim further teaches wherein the first UE and the second UE belong to different zones (In D2D communication technology, a plurality of terminals distributed in a broad area have to exchange information, see [0097]. FIG. 2, the area 210 is the coverage of the eNB 211, and the area 220 is the coverage of the eNB 221. Accordingly, the UEs 212, 213, and 214 are synchronized based on the synchronization signal of the eNB 211. Meanwhile, the UEs 222, 223, and 224 are synchronized based on the synchronization signal of the eNB 221, see [0112]. So, the first and second UEs may belong to different zones.).
Regarding claim 8, Kim and Wu teach all the claim limitations of claim 5 above; and Kim further teaches wherein the beam discovery signal is transmitted on a (FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. FIG. 3, the whole resource pool multiplexes the PRBs and subframes having predetermined sizes on the frequency and time axes., see [0151]. FIG. 9 at step 906, the UE transmits discovery signal using the selected discovery resources, see [0182]. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the beam discovery signal is transmitted on a beam resource among the plurality of beam resources in the beam discovery resource. However, Wu discloses the missing/crossed limitations comprising: (1) the beam discovery signal is transmitted on a beam resource among the plurality of beam resources in the beam discovery resource (FIG. 4 illustrates a beam discovery resource structure that supports techniques for directional discovery in a millimeter wave communications system. FIG. 10 illustrates a discovery frame supports techniques for directional discovery in a millimeter wave communications system.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 13, Kim and Wu teach all the claim limitations of claim 1 above; and Kim further teaches wherein (FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. FIG. 3, the whole resource pool multiplexes the PRBs and subframes having predetermined sizes on the frequency and time axes., see [0151]. FIG. 11 is a diagram illustrating a method of transmitting a D2D synchronization signal for inter-eNB D2D communication. Otherwise if only the D2D discovery operation is configured at the eNB as denoted by reference number 1121 of FIG. 11, only the D2DSS is transmitted. At this time, the eNB allocates the resource for D2D discovery separately at an arbitrary period 1104 in the form of D2D discovery source pool as denoted by reference number 1103. In this case, the D2D discovery may be configured to occur sparsely, i.e. at the very long period of unit of second or 10 seconds, as denoted by reference number 1104, see [0191]-[0202]. The missing/crossed out limitations will be discussed in view of Wu.).
 	As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the beam discovery resource pool is configured with a period determined by a base station depending on a state of the UE. However, Wu discloses the missing/crossed limitations comprising: (1) the beam discovery resource pool is configured with a period determined by a base station depending on a state of the UE (FIG. 4 illustrates a beam discovery resource structure that supports techniques for directional discovery in a millimeter wave communications system. FIG. 10 illustrates a discovery frame supports techniques for directional discovery in a millimeter wave communications system.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 16, Kim and Wu teach all the claim limitations of claim 15 above; and Kim further teaches wherein the first UE is capable of communicating with at least one of another UE, (FIG. 1 is a diagram illustrating D2D communication in a cellular system. The eNB 101 serves the UEs 103 and 104 located in its cell 102. The eNB 101 serves the UEs 103 and 104 located in its cell 102. If an eNB serves a UE, this means that it provides a wireless service. The UE 103 performs cellular communication through the UE-eNB link 106, and the UE 104 performs cellular communication through the UE-eNB link 107. In the case that the UEs 103 and 104 support D2D communication, they may perform discovery operation or direct communication operation through the UE-UE link 105 without assistance of the eNB 101 as shown in FIG. 1, see [0101]-[0102]. FIG. 2 shows the inter-eNB D2D discovery operation, see [0111]-[0116]. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  wherein the first UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network. However, Wu discloses the missing/crossed limitations comprising: (1) wherein the first UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network (FIGS. 2, 3 illustrate vehicle-to-everything (V2X) communications systems that support techniques for directional discovery in a millimeter wave communications system. V2X communications systems may also be used by autonomous vehicles (self-driving vehicles) and may provide extra information beyond the reach of the vehicle's existing system, see [0004].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
 Regarding claim 7, Kim and Wu teach all the claim limitations of claim 6 above; and Kim further teaches wherein the beam transmission direction allocated(FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection. FIG. 57 is a diagram illustrating beam grouping and beam selection. It shows 16 directions as combinations of horizontal and vertical directions, see [0793]. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the beam transmission direction allocated to each of the plurality of beam resources varies for each zone. However, Wu discloses the missing/crossed limitations comprising: (1) the beam transmission direction allocated to each of the plurality of beam resources varies for each zone (FIG. 10 illustrates an example of a discovery frame that supports techniques for directional discovery in a millimeter wave communications system. FIG. 7 illustrates an example of a discovery slot that supports techniques for directional discovery in a millimeter wave communications system. FIG. 8 illustrates an example of a discovery slot that supports techniques for directional discovery in a millimeter wave communications system. So, the beam transmission direction allocated to each of the plurality of beam resources varies for each zone.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) in view of Wu et al. (US 20180343605, US-provisional-application US 62511850, cited for priority date, henceforth “Wu”) and further in view of Kusashima et al. (US 20200245173, henceforth “Kusashima”).
Regarding claim 9, Kim and Wu teach all the claim limitations of claim 4 above; and Kim further teaches wherein the directions according to the beam discovery resource are determined FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information. At step 903, the UE determines whether the eNB has configured the D2DSS resource. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection. FIG. 57 is a diagram illustrating beam grouping and beam selection. It shows 16 directions as combinations of horizontal and vertical directions, see [0793]. FIG. 68 also shows 16 different horizontal and vertical directions, see [0914]-[0915]. The missing/crossed out limitations will be discussed in view of Kusashima.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the directions according to the beam discovery resource are determined with respect to cardinal directions. However, Kusashima discloses the missing/crossed limitations comprising: (1) the directions according to the beam discovery resource are determined with respect to cardinal directions (Types of information regarding a direction include an angle and a reception beam, see [0283]. The format used for the terminal apparatus 2 (FIG. 15)  to feed back to the transmitting station may include information of an angle and a reception beam. The information of an angle may be an absolute cardinal direction or a relative cardinal direction. In the case of the absolute cardinal direction, for example, a predetermined cardinal direction (any of the east, west, south, and north) may be set as 0 degrees. As information of a cardinal direction, the value of the sensors that is built in the terminal apparatus 2 and measures the cardinal direction may be used. In the case of the relative cardinal direction, a predetermined orientation of the terminal apparatus 2 may be set as 0 degrees, and the direction of a serving cell may be set as 0 degrees, see [0285]. Each of FIGS. 17 and 18 is an explanatory diagram illustrating information regarding a direction in which the terminal apparatus 2 makes a report, see [0287]. This technique is sued for determining the directions according to the beam discovery resource with respect to cardinal directions.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Kusashima by reducing resources for transmitting the control channel., see (Kusashima, [0160].).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) in view of Wu et al. (US 20180343605, US-provisional-application US 62511850, cited for priority date, henceforth “Wu”), Kusashima et al. (US 20200245173, henceforth “Kusashima”) and further in view of Futaki (US 20180262887, henceforth “Futaki”).
Regarding claim 10, Kim and Wu teach all the claim limitations of claim 9 above; and Kim further teaches wherein the directions according to the beam discovery resource are determined with respect to (FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information. At step 903, the UE determines whether the eNB has configured the D2DSS resource. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. The missing/crossed out limitations will be discussed in view of Futaki.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the directions according to the beam discovery resource are determined with respect to a moving direction of the first UE. However, Futaki discloses the missing/crossed limitations comprising: (1) the directions according to the beam discovery resource are determined with respect to a moving direction of the first UE (The V2X support information indicates a radio resource pool to be used by each UE for autonomous resource selection for the V2X service. This radio resource pool may include: a radio resource pool per type of V2X service included in the V2X service (e.g., V2V, V2I, V2P); a radio resource pool per V2X operation mode (e.g., a relay mode, a direct mode) of an RSU serving as a resource; a radio resource pool per V2X service area; a radio resource pool per device type of a UE (e.g., RSU, Vehicle, Pedestrian); or a radio resource pool per pre-configured category (e.g., speed, traveling (or moving) direction, traffic lane). This radio resource pool may be configured for each carrier frequency band on which the V2X service is performed, see [0045].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by providing an apparatus, a method, and a program that contribute to achievement of a procedure for performing provisioning for the V2X service on a radio terminal that intends to use the V2X service, see (Futaki, [0015].).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) in view of Wu et al. (US 20180343605, US-provisional-application US 62511850, cited for priority date, henceforth “Wu”) and further in view of Xue et al. (US 20150327315, henceforth “Xue”).
Regarding claim 11, Kim and Wu teach all the claim limitations of claim 1 above; and Kim further teaches wherein the beam discovery resource is configured(FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. The missing/crossed out limitations will be discussed in view of Xue.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the beam discovery resource is configured to be hopped in the beam discovery resource pool. However, Xue discloses the missing/crossed limitations comprising: (1) the beam discovery resource is configured to be hopped in the beam discovery resource pool (The D2D discovery method includes receiving, from an eNB, discovery resource pool information and at least one of linkage pattern information on a discovery resource unit (DRU) pair, information on a count of transmission of discovery messages in a unit discovery period, and information on a hopping interval of the DRU pair, obtaining information on a resource allocated for transmission of the discovery messages based on the received at least one information, and transmitting the discovery messages in M discovery periods based on at least one of a rule of DRU hopping and a rule of DRU pair hopping, wherein the DRU hopping is used in each of the M discovery periods, and the DRU pair hopping is used once in the M discovery periods, see [0022]. FIGS. 15A, 15B, 16 and 21 are views illustrating D2D discovery resource hopping method. So, the beam discovery resource is configured to be hopped in the beam discovery resource pool.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Xue by providing a flexible resource allocation method for device discovery in D2D systems to efficiently address problem, see (Xue, [0017].).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) in view of Wu et al. (US 20180343605, US-provisional-application US 62511850, cited for priority date, henceforth “Wu”), Xue et al. (US 20150327315, henceforth “Xue”) and further in view of Novlan et al. (US 20150092710, henceforth “Novlan”).
Regarding claim 12, Kim, Wu and Xue teach all the claim limitations of claim 11 above; and Kim further teaches wherein the beam discovery resource(FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. The missing/crossed out limitations will be discussed in view of Novlan.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the beam discovery resource is hopped in a same way as hopping on a control channel. However, Novlan discloses the missing/crossed limitations comprising: (1) the beam discovery resource is hopped in a same way as hopping on a control channel (FIG. 10 illustrates an example time/frequency hopping pattern for two UEs broadcast transmission resources, where a frequency shift and a time shift are applied, see [0106]. TABLE 5 gives an example of time/frequency hopping and mirroring pattern according to the above option 3-3 and option 3-4 for N.sub.RB.sup.Total=12, N.sub.RB.sup.DRB=3, N.sub.DRB=4. For simplicity, only three RBs within the Discovery Resource Blocks (DRBs) are marked with bracketed numbers to indicate the hopping between the two slots, see [0122]. The applicability of frequency/time hopping methods described can be for both control and data channels. In one alternative, the parameters and configurations can be jointly applied. However since control and data reception can be decoupled and require different levels of robustness, different hopping configurations can be applied to both control and data channels, see [0130]. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Novlan by efficiently allocating resources and avoiding potential interference issues, see (Novlan, [0070].).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M.M./Examiner, Art Unit 2411   

/GARY MUI/Primary Examiner, Art Unit 2464